DETAILED ACTION
This Final action is responsive to communications: 06/06/2022.
Applicant amended claims 1, 3-4, 6, 10, 16, 19, 20. Cancelled claims 5 and 15. Claims 1-4, 6-14, 16-20 are pending. Claims 1, 11, and 20 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification Objections
5a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
5b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.
(Spec amendment 06/06/2022 is not being entered and objection is maintained).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-4, 6-14, 16-20  is/are rejected under 35 U.S.C. 103 as being obvious over WOO (US 2016/0266795 A1), in view of  JANG (US 2018/0322042 A1). Further supported by KIM (US 2019/0252007 A1) for limitation analysis.
Regarding independent claim 1, WOO teaches a memory controller (Fig. 1: 1200 “memory controller”) configured to control a memory device (Fig. 1: 1100 “memory device”), 
the memory controller (Fig. 1: 1200) comprising: 
a sudden power off SPO sensing unit (Fig. 16: 1251 PON detecting unit & host combined, see para [0124], Fig. 15 repeated SPO or, PON detection) configured to sense an SPO event (Fig. 8: PON. See para [0124], Fig. 15 repeated SPO or PON detection) and generate sensing information ((para [0012]: status information related to “number of received power off notice signals”) based on the SPO event (Fig. 8: PON); 
an SPO level determination unit (Fig. 1: 1200) configured to determine an SPO level based on the sensing information (Fig. 23 in context of para [0012]: status information related to “number of received power off notice signals” is compared against reference value to determine level. The limitation is further supported by KIM para [0084] and Fig. 7 where “…SPO… frequency value calculator…” is taught),

WOO is silent with respect to remaining provisions of this claim as it pertains to system data type and SPO level details..
JANG teaches – 
a system data storage configured to temporarily store a plurality of types of system data (para [0093]: meta data categories);
a system data control unit (Fig. 7: 130) configured to control the memory device to store more types of system data as the SPO level increases (Fig. 7 and Fig. 8 in context of para [0091], para [0094]. See also para [0089]-para [0095]: meta data for high usage frequency and meta data for low usage frequency).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of JANG into the teaching of WOO such that various level of metadata according to SPO level can be employed in order to have efficient recovery process and improve operational speed.
Regarding claim 2, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein the SPO sensing unit stores, when a power is turned off, a power off time in the memory device (PON time stamp of a first power off occurrence in context of Fig. 15, Fig. 8), and wherein the SPO sensing unit receives, when the power is turned on, the power off time from the memory device (prior event time stamp of a PON time stamp of a second power off occurrence in context of Fig. 15, Fig. 8), and generates the sensing information based on the power off time (Limitation is directed to SPO frequency which is further taught by KIM SPO frequency calculation scheme).
Regarding claim 3, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein when, the sensing information includes information about the number of times the SPO event has occurred for a reference time (para [0178]: “…number of received PON signals for a length of time…”, see also para [0137]), as the number of times the SPO event has occurred is increased, the SPO level is increased (see para [0012] in context of Fig. 23: S710-S730. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0089] backup operations).
Regarding claim 4, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein when, the sensing information includes information about a period at which the SPO event occurs (predetermined length of time or reference time, see para [0178] and para [0137]. See also Fig. 23: S710-S730), 
the period at which the SPO event occurs is decreased, the SPO level is increased (Limitation is directed to calculation/ manipulation of frequency of PON occurrence and triggering of data movement and can be deduced from Fig. 23: S710-S730. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0089] backup operations).
Regarding claim 6, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein, when the SPO level is increased, a number of commands for storing the system data generated by the system data control unit is increased, wherein, when the SPO level is decreased, the number of commands for storing the system data generated by the system data control unit is decreased (Limitation is suggested and deduced from Fig. 15 meta data index scheme. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0086] backup operations).
Regarding claim 7, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein the SPO level determination unit updates the SPO level (Fig. 8 in context of para [0095], para [0012]) in response to a request of a host (in context of para [0095], Fig. 8 and Fig. 15: PON signal from host).
Regarding claim 8, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein the SPO level determination unit updates the SPO level after a predetermined reference time has passed (in context of Fig. 8 and Fig. 15: after each cycle of meta log writing).
Regarding claim 9, WOO and JANG teaches the memory controller according to claim 1. WOO teaches wherein, when the SPO event occurs after the system data has been stored, a data recovery operation is performed using the system data that has been stored immediately before the SPO event occurs (para [0113], para [0114]: recover mapping information).
Regarding claim 10, WOO and JANG teach the memory controller according to claim 1. WOO teaches wherein the system data control unit controls the memory device to store the system data before a write operation of the memory device is performed (WOO apparatus and method configuration suggests command & address associated with Fig. 23: S730[Wingdings font/0xE0]Yes. See para [0064]: “…controller 1200 may also be used to generate and communicate various command information (CMD) and address information (ADDR) related to the exchange of various data …”).
Regarding independent claim 11, WOO and JANG teach a method of operating a memory controller configured to control a memory device, the method comprising: sensing a sudden power off (SPO) event and generating sensing information based on the SPO event; determining an SPO level based on the sensing information; and controlling the memory device to store a plurality of types of system data, wherein, when the SPO level is increased, the number of types of system data to be stored is increased.
(see claim 1 rejection analysis)
Regarding claim 12, WOO and JANG teach the method according to claim 11, wherein the generating of the sensing information comprises: storing, when a power is turned off, a power off time in the memory device, and receiving, when the power is turned on, the power off time from the memory device, and generating the sensing information based on the power off time.
(See claim 2 rejection analysis)
Regarding claim 13, WOO and JANG teach the method according to claim 11, wherein the generating of the sensing information comprises generating information about a number of times the SPO event has occurred for a reference time, and wherein the determining of the SPO level comprises determining the SPO level such that, as the number of times the SPO event has occurred is increased, the SPO level is increased.
(See claim 3 rejection analysis)
Regarding claim 14, WOO and JANG teach the method according to claim 11, wherein the generating of the sensing information comprises generating information about a period at which the SPO event occurs, and wherein the determining of the SPO level comprises determining the SPO level such that, when the period at which the SPO event occurs is decreased, the SPO level is increased.
(See claim 4 rejection analysis)
Regarding claim 16, WOO and JANG teach the method according to claim 11, 
wherein, in the controlling of the memory device to store the plurality of types of system data,
when the SPO level is increased, a number of commands for storing the system data generated is increased,
when the SPO level is reduced, the number of commands for storing the system data generated is decreased.
 (See claim 6 rejection analysis)
Regarding claim 17, WOO and JANG teach the method according to claim 11, wherein the determining of the SPO level comprises determining an updated SPO level in response to a request of a host. 
(See claim 7 rejection analysis)
Regarding claim 18, WOO and JANG teach the method according to claim 11, wherein the determining of the SPO level comprises determining an updated SPO level after a predetermined reference time has passed.
(See claim 8 rejection analysis)
Regarding claim 19, WOO and JANG teach the method according to claim 11,  wherein the controlling of the memory device to store the system data is performed before a write operation of the memory device
(See claim 10 rejection analysis)
Regarding independent claim 20, WOO teaches a storage device (Fig. 1: 1000) comprising: 
a memory device (Fig. 1: 1100) configured to store data; 
a memory controller (Fig. 1: 1200) configured to sense a sudden power off (SPO) event and determine an SPO level, 
and determine system data to be written based on the SPO level, and a write time point at which the system data is written; and 
a system data storage (Fig. 8: 1240 RAM) configured to temporarily store a plurality of types of system data (see para [0097], para [0138]).
WOO is silent with respect to remaining provisions of this claim as it pertains to system data control unit configured to control the memory device to store multiple types of system data with different SPO level .
JANG teaches - 
control the memory device to store more types of system data as the SPO level increases (Fig. 7 and Fig. 8 in context of para [0091], para [0094]. See also para [0089]-para [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of JANG into the teaching of WOO such that various level of metadata according to SPO level can be employed in order to have efficient reset and recovery process and improve operational speed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection formulated based on newly added reference. Matter specifically challenged in the argument are rejected using new reference.
Applicant has not argued substantively against dependent claim specific limitations and prior rejection is relied upon.
Spec amendment is not compliant. Spec amendment 06/06/2022 is not being entered and objection is maintained. Spec 37 CFR § 1.121 (b) (1) and 37 CFR § 1.121 (b) (2)  - Manner of making amendments in applications : must include addition, subtraction, crosses out lines  etc.








Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure: US version of the prior arts submitted in the most recent IDS are: LEE (US 2018/0074711 A1): Fig. 1-Fig. 8 disclosure applicable for all claims. HAWANG (US 2017 /0308464 A1): Fig. 1-Fig. 15 disclosure applicable for all claims. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825